Citation Nr: 0428379	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1943 to 
October 1944.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran indicated in his substantive appeal that he 
wanted a video conference hearing.  Although he was notified 
of the date, time, and location of the hearing scheduled in 
August 2004, he failed to appear.  Hence, the Board deems the 
request for a hearing to have been withdrawn.  38 C.F.R. § 
20.702(d) (2003).

An informal hearing conference was conducted with the 
Decision Review Officer (DRO) in July 2000.  The DRO prepared 
the subsequent supplemental statements of the case in March 
2004 and June 2004.


FINDING OF FACT

The veteran did not develop a left shoulder disorder in 
service, and arthritis of the left shoulder was not present 
within the first post-service year.  


CONCLUSION OF LAW

A left shoulder disorder was not incurred or aggravated in-
service, and left shoulder arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326  (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103, 5103A (West 2002), VA has an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as an enhanced duty to assist the claimant in 
securing that evidence.  See also, 38 C.F.R. § 3.159 (2003).  
This body of laws is collectively known as the Veterans 
Claims Assistance Act (VCAA).   

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes undertaking efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed below, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

The RO has obtained the veteran's service medical records.  
The veteran did not identify any pertinent VA treatment 
records, but did identify private treatment records of 
Clarence Martin, M.D., a private physician, whose records 
were associated with the claims folder in May 2004.  The 
veteran was afforded the opportunity of a hearing to address 
his claim, but opted for an informal conference with a DRO in 
July 2000.  A conference report is contained in the claims 
folder.  He failed to appear for a scheduled video conference 
hearing in August 2004 despite timely notice of that hearing 
being mailed to his most recent address of record.  The 
veteran was afforded notice of the provisions of the VCAA by 
a March 2003 letter, and he was then informed of what VA 
would do and what he must do in furtherance of his claim.  
Specifically, he was informed that VA would help by obtaining 
any pertinent records which he identified.  VA also asked him 
to inform of any pertinent evidence not of record.  VA did 
not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by not replying to 
requests for information about any additional evidence not of 
record, has averred by his silence that he neither has nor 
knows of any further pertinent evidence.  Hence no evidence 
is lost to the record, and there is no failure to further the 
veteran's claim, by VA's not having explicitly asked the 
veteran to submit any additional evidence.  

Although the RO provided the veteran a VA examination in May 
1998, that examiner did not address the question of a nexus 
between a current left shoulder disorder and the veteran's 
period of active service.  The Court has interpreted 38 
U.S.C.A. § 5103A as requiring VA to obtain a medical opinion 
in any compensation claim in which the veteran provides 
medical evidence of a current disability, lay evidence of an 
in-service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Court implied that an opinion in 
this situation is necessary, regardless of the contradictory 
evidence of record regarding an in-service disease or injury 
or any finding regarding the credibility or probative value 
of the veteran's statements.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

Hence, in this case, as discussed below, because there is no 
competent evidence of a left shoulder disorder in service as 
well as no competent evidence of a chronic shoulder 
disability since, there is no reasonable possibility that a 
current medical opinion could cure those deficiencies by 
establishing the existence of an event, injury or disease in 
service which is related to his current left shoulder 
disorder.  Paralyzed Veterans of America.  Because that is 
the case, there was no duty to obtain a current opinion 
addressing the question of a nexus between service and a 
current left shoulder disorder. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In order to establish direct service connection for a 
disability, there must be objective evidence that establishes 
that the disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Moreover, to establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In this case, the veteran has variously alleged that he 
injured his left shoulder when frozen food struck him on the 
top of the shoulder in service, or he injured it in service 
when he was struck on the top of the shoulder while unloading 
items from a ship.  

At an in-service medical evaluation in July 1944 for 
disorders other than the left shoulder, the veteran alleged 
that his left arm was not normal, but made no complaint 
referable to the left shoulder.  Service medical records are 
entirely negative for any event, injury or disability 
associated with the left shoulder.  

The veteran was afforded a VA examination in May 1998.  He 
then reported a history of injury to the shoulder in service.  
The veteran reported that left shoulder pain and swelling had 
progressed from that time to the present.  Upon physical 
examination, no systemic disorders were identified.  There 
was a well-healed scar one inch in length on the top of the 
shoulder without keloid formation or adherence to underlying 
tissue.  The anterior of the shoulder had a soft lesion which 
the examiner assessed as compatible with a lipoma.  The 
examiner found no limitation of range of motion of the 
shoulder.  He assessed chronic shoulder strain.  The examiner 
did not provide an opinion addressing the etiology of any 
shoulder condition.  

Post service medical records show no treatment for a left 
shoulder disorder at any time proximate to service.  Records 
of Dr. Martin, a private physician, have been submitted in 
May 2004.  However, these only include single treatment 
record in April 2003 noting a complaint of left shoulder 
pain.  While some condition of the left shoulder was 
assessed, there was no opinion offered regarding any 
association between a current left shoulder disorder and the 
veteran's period of service nearly sixty years earlier.  

In this case, while a current left shoulder strain has been 
diagnosed, there is no medical evidence of a shoulder 
disorder in service, no documentation of any continuity of 
symptoms from service to the present, and no medical evidence 
of a causal link between the veteran's period of service and 
his current left shoulder condition.  While the veteran has 
alleged that he injured the shoulder in service, his 
uncorroborated statement is not competent evidence of a link 
between that injury and any current left shoulder disability.  
Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left shoulder 
disorder, and, therefore, the benefit of the doubt doctrine 
does not apply.   38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 
3.303.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is also not warranted on a first-year-
post-service presumptive basis, because there is no medical 
evidence supporting a finding of arthritis of the left 
shoulder present to a disabling degree within the first post-
service year.  38 C.F.R. § 3.307, 3.309.  

The benefit sought on appeal is denied.



ORDER

Service connection for a left shoulder disorder is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



